EXAMINER’S AMENDMENT


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Thomas G. Bilodeau [Reg. No. 43,438] on April 19, 2021. The application has been amended as follows: 

The Non-Elective claims 3-5 have been canceled.

The Abstract will be rewritten in a single paragraph format as follow: --Provided is a fuel injection device and a control unit therefor which enable reliable ignition even in a case where fuel pressure is low immediately after starting an engine.  In the control unit for controlling an injector injecting fuel into an internal combustion engine, a plurality of injectors is provided in the internal combustion engine, a static flow rate of a first injector is configured to be smaller than a static flow rate of a second injector. In a case where a fuel pressure of fuel supplied by a pressurizing unit is lower than a set value set lower than a fuel pressure in warming up, an injection ratio of the first injector is controlled to increase according to a difference between a fuel pressure of fuel from the pressurizing unit and a fuel pressure in warming up.—

Claim 1, in line 13; “the injection ratio of the second controller” will be changed to --the injection ratio of the second injector--.
s 1 and 2 are allowed.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JHH/
April 19, 2021
/JOHNNY H. HOANG
Examiner, Art Unit 3747

	

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 21, 2021